Citation Nr: 0020486	
Decision Date: 08/04/00    Archive Date: 08/09/00

DOCKET NO.  97-26 565A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased evaluation for postoperative 
herniated disc with status postoperative bilateral 
decompressive laminectomy at L4, partial laminectomy at L3, 
and bilateral foraminotomy at L3-L4 and L4-L5, currently 
evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1943 to August 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the June 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (RO).  The Board notes that the veteran 
appeared before the undersigned Board Member at a Travel 
Board Hearing in May 2000 and presented additional evidence 
in the form of VA treatment records.  The veteran submitted a 
written waiver of consideration of that evidence by the RO; 
therefore, the Board will proceed with this appeal based on 
consideration of all evidence of record.  See 38 C.F.R. § 
20.1304(c) (1999).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The veteran's low back disability is productive of 
pronounced symptomatology including constant pain, severe 
limitation of motion and function, and radiculopathy.


CONCLUSION OF LAW

The criteria for an evaluation of 60 percent for 
postoperative herniated disc with status postoperative 
bilateral decompressive laminectomy at L4, partial 
laminectomy at L3, and bilateral foraminotomy at L3-L4 and 
L4-L5, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.1-4.14, 4.40-4.46, 4.59, 4.71a, Diagnostic 
Code 5293 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A veteran who submits a claim for benefits under laws 
administered by the VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  See 
38 U.S.C.A. § 5107(a) (West 1991).  An allegation that a 
service-connected disability has become more severe is 
sufficient to establish a well-grounded claim for an 
increased rating.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  
Accordingly, the Board finds that the veteran's claim for an 
increased evaluation is well grounded.

Once a veteran has presented a well-grounded claim, the VA 
has a duty to assist him in developing facts that are 
pertinent to the claim.  See 38 U.S.C.A. § 5107(a) (West 
1991).  The Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for an 
equitable resolution of the issue on appeal has been 
obtained.  Therefore, no further assistance to the veteran 
with the development of the evidence is required.

Disability ratings are determined by evaluating the extent to 
which the veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (rating schedule).  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 (1999).  
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. § 4.40 (1999).  Pain on movement, swelling, 
deformity or atrophy of disuse as well as instability of 
station, disturbance of locomotion, interference with 
sitting, standing and weightbearing are relevant 
considerations for determination of joint disabilities.  
38 C.F.R. § 4.45 (1999).  Painful, unstable, or malaligned 
joints, due to healed injury, are entitled to at least the 
minimum compensable rating for the joint.  38 C.F.R. § 4.59 
(1999).

The record shows that the RO originally granted service 
connection for a low back disability in an October 1946 
rating decision and assigned a disability evaluation of 100 
percent effective from August 1946.  Subsequent rating 
decisions decreased the assigned evaluation to 60, 40, and 20 
percent, respectively.  An August 1993 rating decision again 
increased the assigned evaluation to 40 percent effective 
from October 1991.  Subsequent rating decisions, including 
the one presently on appeal, have confirmed and continued 
this evaluation.

During a VA examination in June 1997, the veteran provided a 
history of undergoing three prior laminectomies of the low 
back.  He complained of stiffness, limited flexion, and a 
limited ability to walk without crutches.  He continued to 
drive but performed few domestic chores because of his 
limitations.  Upon examination, a well-healed scar was 
observed, and no postural abnormalities, kyphosis, or 
scoliosis were present.  The musculature of the back was 
poorly developed and range of motion was extremely limited, 
with forward flexion, backward extension, bilateral lateral 
flexion, and bilateral rotation to 10 degrees.  The veteran 
exhibited objective evidence of pain on all maneuvers.  The 
radiology report showed osteoporosis, arthritis, and 
spondylosis of the lumbar spine and arthritic changes of the 
pelvis.  The examiner found that the veteran's symmetrical 
numbness of the feet was probably related to diabetic 
neuropathy.

VA outpatient records from April through September 1997 show 
treatment and therapy for the veteran's back disability.  In 
April 1997, the veteran was assessed with status post lumbar 
laminectomy with chronic back pain.  During physical therapy, 
he complained of extreme pain of the left hip area and L4, 
L5, S1 area of the low back.  The veteran received TENS 
therapy and a TENS unit was ordered for his use.  During an 
evaluation performed in May 1997, the veteran complained of 
pain in the low back and left leg that was increased by 
walking and activity.  He could not stand in the shower for 
more than a few minutes and he sat most of the day.  The use 
of a back brace and medication helped the pain.  Physical 
examination found no extension or flexion, and very minimal 
lateral flexion and bilateral rotation of the veteran's back.  
Straight leg raising caused severe back pain at 25 to 30 
degrees on the right and extreme pain at 20 degrees on the 
left.  There was tenderness upon palpation of the lumbosacral 
spinal area.

In July 1997, the veteran reported that his pain had slightly 
increased above average.  He exercised a few times per week 
and the TENS unit provided relief for a few hours.  A 
wheelchair was ordered for the veteran.  In September 1997, 
the veteran complained of chronic back pain with radiation 
into the left lower extremity in the L5-S1 distribution.  He 
denied any bladder or bowel retention or incontinence.  He 
used a TENS unit, moist heat, and crutches for relief.  
Physical examination discovered tenderness over the midline 
of the sacroiliac joints, with range of motion limited in all 
directions with pain.  Lasegue produced pain in the low back 
but no radicular symptoms into the lower extremities.  Marked 
tightness of the hamstrings and hip adductors was present, 
but there was no gross muscle atrophy or weakness in the 
lower extremities.  Deep tendon reflexes were 2+ in the knees 
and 1+ in the ankles.  The veteran experienced increased pain 
with heel and toe walking.  He was diagnosed with back pain 
with left L-S radiculopathy, arthritis of the lumbosacral 
spine, osteoporosis, post laminectomy syndrome, and 
degenerative joint disease of both hips.

The veteran appeared at a personal hearing before the RO in 
June 1998.  He testified that he suffered from constant, 
severe low back pain, as well as flare-ups that caused him to 
be incapacitated.  The pain was generally located in his low 
back.  He experienced flare-ups approximately three to four 
times per week and was incapacitated for a couple of hours 
each time.  He had some bowel problems when his pain was 
severe.  His left leg occasionally went out and he had muscle 
spasms that forced him to sit down.  Climbing stairs 
aggravated the veteran's back pain and he limited his 
household and recreational activities due to the pain.  He 
could not drive long distances.  Sometimes he had difficulty 
falling asleep because of the back pain.  He used 
prescription pain medication, a TENS unit and hot packs for 
his back pain.  The veteran also had constant severe 
limitation of motion.  He used crutches to help him walk and 
he used a wheelchair for shopping.  He had difficulty 
standing or walking straight without the crutches.  He also 
occasionally used a back brace and he used a shower chair and 
bar.

During a February 1999 VA peripheral nerves examination, the 
veteran complained of low back pain, worse with walking and 
prolonged standing.  He used a wheelchair for long distances 
and crutches for ambulation.  He took several pain 
medications daily.  Physical examination found normal 
sensation and no atrophy of the muscles of the legs.  
Sensation was diminished in both feet and muscle power of the 
legs was reduced.  An EMG showed chronic polyradiculopathy 
with peripheral neuropathy, and no evidence of ongoing 
radiculopathy.  The veteran was diagnosed with status post 
slipped disc, post laminectomy, and chronic polyradiculopathy 
with peripheral neuropathy.

In a May 1999 addendum, the examiner stated that the 
veteran's peripheral neuropathy was likely secondary to the 
status post slipped disc, post laminectomy, and chronic 
polyradiculopathy.  In a July 1999 addendum, he stated that 
the veteran suffered from polyradiculopathy in the right leg 
due to status post slipped disc and laminectomy.  The veteran 
also had generalized peripheral neuropathy in both legs due 
to diabetes mellitus.

During the February 1999 VA spinal examination, the veteran 
complained of constant back pain with flare-ups and problems 
with walking.  He could walk only 30 to 50 feet without 
crutches.  He also experienced stiffness and used a 
wheelchair.  Upon examination, forward flexion was to 10 
degrees, and slight bending of the torso and bending side to 
side caused pain.  There was no radiation of pain into the 
legs.  There was no muscular atrophy but muscle power was 
reduced in both legs.  Tenderness was present from L1 to L5 
and leg raise testing was positive.  There were no spasms or 
postural abnormality, and the musculature of the back was 
normal.  The veteran was diagnosed with chronic low back pain 
secondary to slipped disc.

During a VA examination in August 1999, the veteran related a 
history of undergoing three back surgeries, the onset of 
diabetes in 1977, and numbness of the legs a few years later.  
The numbness of the feet did not affect his daily activities.  
Rather, he was impaired by the constant back pain and 
required crutches and a wheelchair.  Upon examination, 
pinprick sensation from the toes to the midleg were 
symmetrical and equal in both legs.  There was no muscle 
wasting of the legs.  The examiner found that the nerves 
involved in the lower extremities appeared to be 
nonsegmental, or generalized, rather than specific to the L5 
nerve.  The veteran experienced a symmetrical stocking and 
glove type of numbness.  The examiner observed that the EMG 
had shown a neuropathy, but no ongoing radiculopathy.  If a 
radiculopathy had been present, it would have been due to 
nerve root compression in the foramen or at the thecal sac 
level.  However, the polyneuropathy was not related to the 
nerve root.  Therefore, the examiner opined that the primary 
cause of the numbness of the veteran's legs was due to 
diabetic neuropathy, rather than radiculopathy secondary to 
nerve root compression.

VA outpatient records from June 1999 to April 2000 show that 
the veteran was followed for his chronic low back pain.  A CT 
scan in June 1999 revealed lumbarization of S1, decompressive 
laminectomy from L4 through S1, disc space narrowing at L4-
L5, disc space almost obliterated at L5-S1, marked central 
and lateral recessed stenosis at L4-5 and L5-S1, and advanced 
degenerative changes at these levels.  There was, however, no 
evidence of a new or recurrent disc herniation although 
central canal stenosis related to the degenerative changes 
was reported, as noted.  The impression was that degenerative 
changes of the lower lumbar levels had worsened since the 
previous study.

The veteran appeared at a hearing before the undersigned 
Board Member in May 2000.  He testified that he had undergone 
three laminectomies and that the recent VA examinations did 
not properly examine his back.  He stated that flare-ups of 
his back pain included muscle spasms and pain shooting down 
his legs.  The pain shot down his leg at least daily.  This 
shooting pain was very different from the numbness of his 
feet and toes due to his diabetes.  He used a back brace, 
crutches, and wheelchair to support his back.  He could only 
walk 25 feet without crutches.  He rested and used 
prescription medication to relieve his pain.

The veteran's low back disability has been assigned a 40 
percent schedular evaluation pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (1999) for severe limitation of motion 
of the lumbar spine.  Under the rating schedule, the maximum 
evaluation for lumbar limitation of motion is 40 percent.  
For an increased evaluation to 50 percent, the veteran's back 
disability must be rated as analogous to unfavorable 
ankylosis of the lumbar spine.  See 38 C.F.R. § 4.73, 
Diagnostic Code 5289 (1999).  For an increased evaluation to 
60 percent, the veteran's back disability must be rated as 
intervertebral disc syndrome and must be pronounced with 
persistent symptoms consistent with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, little intermittent relief.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5293 (1999).

In addition to applicable schedular criteria, under 38 C.F.R. 
§§ 4.40, 4.45 (1999), the VA is required to consider whether 
an increased evaluation could be assigned on the basis of 
functional loss due to pain or weakness to the extent that 
any such symptoms are supported by adequate pathology.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  A separate 
rating need not be made for pain but the impact of pain must 
be considered in making a rating decision.  See VAOPGCPREC 9- 
98, Fed. Reg. 63 (1998); Spurgeon v. Brown, 10 Vet. App. 194, 
196 (1997).

The Board finds that the veteran's low back disability is 
more severely disabling than currently evaluated.  Initially, 
the Board observes that the veteran's low back disability may 
be analogized to ankylosis in that he has little or no range 
of motion of the lumbar spine.  Specifically, the VA 
examination in June 1997 found that the veteran had only 10 
degrees of motion in all movements.  Likewise, a VA clinical 
evaluation in April 1997 found no extension or flexion, and 
very minimal lateral flexion and bilateral rotation of the 
veteran's back.  The February 1999 VA examination again found 
forward flexion to only 10 degrees and otherwise slight 
movement of the lumbar spine.  In addition, the veteran 
relies upon crutches and a wheelchair and can walk only short 
distances without such support.  Accordingly, the Board finds 
that the veteran effectively has very slight movement and 
function of the lumbar spine.

Moreover, the Board also finds that the veteran's overall 
disability picture more nearly approximates the 
symptomatology of intervertebral disc syndrome and, 
therefore, the criteria for a 60 percent evaluation pursuant 
to Diagnostic Code 5293.  In particular, the veteran has 
exhibited pronounced symptomatology, with symptoms consistent 
with sciatic neuropathy with characteristic pain and muscle 
spasm and little intermittent relief.  The veteran has 
testified that he suffers from muscle spasms and 
radiculopathy into the left leg and VA clinical records have 
diagnosed the veteran with left L-S radiculopathy.

The Board acknowledges that the record contains several 
medical opinions as to the etiology of the veteran's lower 
extremity symptomatology.  However, the VA examiners appear 
to agree that the numbness of the veteran's feet is due to 
diabetic neuropathy.  Nevertheless, the February 1999 VA 
examiner also found that the veteran has polyradiculopathy 
due to his slipped disc and previous laminectomies.  Further, 
the veteran himself has testified that the numbness caused by 
his diabetes is different than the lower extremity pain 
caused by his low back disability.

Finally, the Board observes that the veteran suffers from 
severe functional impairment due to loss of motion and pain.  
The veteran has testified that he suffers from constant pain 
and the Board finds this to be credible and substantiated by 
medical evidence.  The medical evidence shows that the 
veteran has been followed for pain management including TENS 
unit, heat treatment, physical therapy, and several 
prescription medications.  All objective measurements of 
range of motion have noted that the veteran suffers pain even 
with slight movements of the lumbar spine.

Therefore, the Board finds that the veteran's low back 
disability warrants a 60 percent evaluation and the benefit 
sought on appeal must be granted.  The Board has considered 
the potential application of other Diagnostic Codes and 
provisions of Title 38 of the Code of Federal Regulations 
(1999).  The veteran's low back disability is not productive 
of a vertebral fracture or complete bony fixation of the 
spine nor does the evidence of record present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  See 38 C.F.R. §§ 3.321(b)(1), 4.71a, Diagnostic 
Codes 5285, 5286, (1999).  Accordingly, the Board can find no 
basis under which to grant an evaluation higher than 60 
percent.


ORDER

Subject to the provisions governing the award of monetary 
benefits, an evaluation of 60 percent for postoperative 
herniated disc with status postoperative bilateral 
decompressive laminectomy at L4, partial laminectomy at L3, 
and bilateral foraminotomy at L3-L4 and L4-L5, is granted.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 

